Citation Nr: 0414737	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1969 until March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO).  The case was transferred to the Huntington, West 
Virginia, RO.  

The veteran originally filed an application for benefits in 
April 1997.  In the reporting the nature of her disability, 
she indicated that she had been raped during service and was 
receiving concurrent treatment.  The RO denied service 
connection for PTSD in March 1998, and she was notified later 
that month.  She noted her disagreement with the decision in 
correspondence received on August 11, 1998.  A Report of 
Contact report dated August 14, 1998 relates that the veteran 
received an explanation of the difference between a Notice of 
Disagreement (NOD) and reopening a final claim.  It was 
reported that the veteran wanted to reopen her claim for 
PTSD.  The RO denied service connection for PTSD on a "not 
well grounded" basis in February 1999.  In a statement 
received in May 2001, the veteran amended her claim to 
include service connection for depression.  The RO re-
adjudicated her claim in February 2003 as provided by section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002). 


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 
38 C.F.R. § 3.304(f).

In March 2002, section 3.304(f), which sets forth the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault, and the regulation now provides, in 
pertinent part, that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In September 1997, the RO attempted to obtain information 
regarding the alleged sexual assault from the U.S. Army Crime 
Records Center.  The agency was unable to find any references 
to the veteran.  At that time, the only information that 
could be provided was the veteran's name and Social Security 
number.  The Board notes that the U.S. Army Crime Records 
Center searched for records under the veteran's married last 
name instead of her maiden name, which was employed during 
her enlistment.   

In an August 1998 letter, the RO requested that the veteran 
provide information regarding the events surrounding her 
sexual assault.  However, the veteran in her response failed 
to provide specific details concerning her assault, such as, 
specific dates, names of her unit commander, names of the 
servicemen involved, or names of their unit commander.  

Since then, the veteran provided additional information.  At 
the personal hearing held in October 2003, she indicated that 
a court martial hearing was held after the alleged sexual 
assault.  Further, medical records from the Huntington, West 
Virginia, VA Medical Center (VAMC) include diagnoses of PTSD.  
In light of the additional information and current diagnosis 
regarding PTSD, the Board finds that the veteran should be 
provided another chance to provide the necessary details 
regarding her sexual assault.  

The appellant is advised that she must provide specific 
information concerning the events, dates, places, persons 
involved, and units involved for a meaningful search for, and 
verification of, information to be conducted.

The veteran reported at the hearing that her treating VA 
physician, Dr. Kuntz, related her current psychiatric 
problems to military service.  In regard to the VA diagnosis 
of PTSD, it is not clear as to the basis on which this 
diagnosis was rendered, especially as there is no evidence in 
the claims file that corroborates the veteran's statements 
and the treatment reports do not make it clear as to what 
other stressor(s) the examiner may have related to service.  
Therefore, an explanation from the veteran's treating 
physician would be helpful in the determination of this 
claim, as well as, further VA examination.  

The veteran has reported that prior to service she attempted 
suicide.  The medical records associated with that treatment 
are not in the claims file.  

The veteran also reported that she is receiving Social 
Security Administration (SSA) benefits.  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington, DC for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of medical 
treatment records that pertain to her 
suicide attempt prior to service.  

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the medical 
evidence on which that grant was based.    

3.  The RO should contact the veteran and 
inform her that the information that she 
has provided is insufficient to permit 
meaningful research of her alleged sexual 
assault.  The veteran should submit a 
statement containing the necessary detail 
regarding the sexual assault during 
service.  The veteran should be asked to 
provide specific details of the alleged 
sexual assault during service, such as 
dates, places, detailed descriptions of 
the events, her service unit, her service 
unit commander's name, the date and names 
involved in the court martial hearing, as 
well as, the names and other identifying 
information concerning any individuals 
involved in the events.  She should be 
informed that she might submit 
independent evidence that would tend to 
corroborate her alleged sexual assault as 
well as nonmilitary sources.  The RO 
should assist the veteran in obtaining 
such evidence, if appropriate.  All 
documents, correspondence, reports or 
statements obtained or generated, as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

4.  If the information is sufficient to 
permit the RO to attempt to document the 
reported alleged sexual assault, the RO 
should request the appropriate source(s) 
to provide any information that might 
corroborate the veteran's alleged sexual 
assault.  

5.  The RO should contact the VA 
treating physician, Dr. Kuntz, at the 
Huntington VAMC for clarification of the 
PTSD diagnosis, that is, identification 
of the stressor upon which the diagnosis 
is based.  

6.  The RO should arrange a psychiatric 
examination.  All indicated tests and 
studies should be performed to determine 
whether the veteran has PTSD, a 
depressive disorder, or any other mental 
disorders.  If a diagnosis of PTSD is 
made, the examiner should specify the 
stressor forming the basis for the 
diagnosis.  With respect to each mental 
disorder diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that such disorder is related to the 
"frequent periods of depression" noted 
in the June 8, 1970, "Deserter Wanted 
by the Armed Forces" form in the 
personnel file.  The report of 
examination should include a rationale 
for all opinions expressed.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

7.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, including PTSD and 
depression, to specifically include 
consideration of 38 C.F.R. § 3.304(f) 
(2002); Manual M21-1, Part III, 5.14(c); 
and Patton v. West, 12 Vet. App 272 
(1999). 

8.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the most recent amendments 
for service connection for PTSD, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences including the possible denial of her 
claim.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




